Citation Nr: 1046615	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left knee 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from January 22, 1957, to 
January 21, 1959, and received an honorable discharge.  The 
Veteran served on active duty from January 22, 1959, to August 
26, 1963, and received an other than honorable discharge.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claim for 
service connection for residuals of a left knee injury because of 
the other than honorable character of his discharge.  The Veteran 
perfected an appeal as to both the issue of character of 
discharge and the issue of entitlement to service connection for 
residuals of a left knee injury.  

In July 2006, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).

In December 2006 decision, the Board remanded the Veteran's claim 
for further evidentiary and procedural development.  In December 
2009, the Board found that the Veteran's service from January 22, 
1959 to August 26, 1963 is a bar to entitlement to VA benefits 
and remanded the claim for service connection for residuals of a 
left knee injury for further development.  The Board is also 
satisfied that there was substantial compliance with its remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been 
returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In this case, the Veteran contends that his current left knee 
disorder is related to active service.  Specifically, he has 
asserted he was treated in service for left knee complaints and 
that his currently diagnosed left knee arthritis is related to 
that treatment.  

The Veteran's service from January 22, 1959 to August 26, 1963 
has been determined to have been issued under dishonorable 
conditions.  Thus the Veteran's service treatment for that period 
of service is a bar to VA benefits.  His record for his period of 
honorable service shows that he was treated on several occasions 
for left knee complaints.  In October 1957, the records show that 
he injured his left knee one week prior to the examination while 
playing football.  In August 1958, he complained of left knee 
difficulties and underwent an orthopedic consult.  In September 
1958 he complained of recurring left knee pain.  Additionally 
during his period of service that was not honorable he was 
treated for left knee complaints including a football injury in 
September 1959, a meniscal tear and a medial meniscectomy.  After 
service private records show treatment by VA beginning in October 
2000.  He complained of knee pain which he stated had been 
bothering him off and on since he injured it in back in the 
1950's.  X-rays showed osteoarthritis of the left knee.  
Osteoarthritis with degenerative joint disease, specifically in 
the left knee was diagnosed.  

In October 2005, the Veteran was examined by VA.  The examiner 
offered an opinion regarding the etiology of the Veteran's left 
knee disorder.  He stated that the Veteran had a history of 
injuries to the left knee, specifically in 1959 and status post 
surgery at that time, with documentation of ongoing problems with 
the left knee while the Veteran was on active duty.  The examiner 
noted that it seemed reasonable that the Veteran's left knee 
disorder is related to his knee problems; specifically the 
history of medial meniscus tear and medial meniscectomy, but that 
since there were no records of treatment after service until 2000 
he could not relate the Veteran's disorder to the problems noted 
in 1959.  The examiner stated in a February 2006 addendum that 
the Veteran was treated in the military in 1959 and in 1963.  He 
opined that the Veteran's left knee degenerative arthritis is not 
as likely as not directly related to service and treatment of 
medial meniscus tear with menisectomy.  The Board notes that the 
treatment to which the examiner referred occurred during the 
period of service that cannot be considered for compensation.  He 
did not address the treatment of the left knee in 1957 and 1958; 
the service treatment that is recognized for this claim.  

VA caselaw provides that once the Secretary undertakes to provide 
an examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In view of the failure 
of the examiner to provide an opinion based on the treatment of 
the Veteran during his recognized service, the case should be 
remanded to allow the examiner to provide an addendum to his 
opinion.  
 
Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to 
the October 2005 VA examiner or, if he is 
unavailable, to another suitably qualified 
VA examiner for a clarifying opinion as to 
the nature and etiology of the Veteran's 
left knee disorder. The examiner is 
requested to review all pertinent records 
associated with the claims file.  

The examiner should state an opinion as 
whether it is at least as likely as not (a 
50 percent probability or greater) that the 
Veteran currently has a left knee disorder 
that is the result of an event, injury, or 
disease incurred during his honorable 
military service.  The examiner is to be 
advised that the only service treatment 
records for consideration therefore are the 
records for his service from January 22, 
1957, to January 21, 1959.  

A clear rationale for all opinions and 
conclusions offered must be provided. 

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


